                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JASON SMITH,
                                  11                                                       Case No. 19-02119 BLF (PR)
                                                            Plaintiff,
                                  12                                                       ORDER TERMINATING MOTION
Northern District of California




                                                    v.                                     AS MOOT
 United States District Court




                                  13

                                  14     DR. LAW FU, et al.,
                                  15                       Defendants.
                                  16                                                       (Docket No. 32)
                                  17

                                  18            Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against employees at the Correctional Training Facility in Soledad.
                                  20   Plaintiff filed a request for a copy of the “civil docket sheet” in this matter. (Docket No.
                                  21   32.) The docket reflects that the clerk responded to this request and sent a copy of the

                                  22   docket to Plaintiff on March 3, 2020. Accordingly, the Clerk shall terminate the motion as

                                  23   moot.
                                                IT IS SO ORDERED.
                                  24

                                  25   Dated: _____________________
                                                March 4, 2020                               ________________________
                                                                                            BETH LABSON FREEMAN
                                  26
                                                                                            United States District Judge
                                       Order Terminating Docket
                                  27   PRO-SE\BLF\CR.19\02119Smith_term.docket

                                  28
